Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 24, 2021

The Court of Appeals hereby passes the following order:

A21D0338. THE STATE v. DAVID EDWARD DRIVER, SR.

      On February 10, 2021, the trial court issued an order granting the petition of
David Edward Driver, Sr., to be removed from the sex offender registry under OCGA
§ 42-1-19. On March 15, 2021, the State filed this application for discretionary
appeal.1 We lack jurisdiction because the application is untimely.
      To be timely, an application for discretionary appeal must be filed within 30
days of entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). As the
State filed this application 33 days after entry of the order at issue, the application is
untimely and must be dismissed. See Crosson v. Conway, 291 Ga. 220, 220-221 (1)
(728 SE2d 617) (2012) (a failure to meet the 30-day statutory deadline for filing a
discretionary application under OCGA § 5-6-35 (d) is a jurisdictional defect that
requires dismissal of the application); see also Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and
this [C]ourt cannot accept an appeal not made in compliance therewith.”).




      1
        The State filed its application in the Supreme Court, which transferred it to
this Court. See Case No. S21D0837 (Apr. 12, 2021). The State also filed a direct
appeal of the trial court’s order, which this Court dismissed. See Case No. A21A1422
(May 14, 2021).
Accordingly, this application is hereby DISMISSED.



                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               05/24/2021
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                             , Clerk.